In a proceeding pursuant to CPLR article 78 to review (1) a determination of the respondent State of New York Division of Housing and Community Renewal, dated January 17, 1985, which directed the petitioner to restore services by making specified repairs to the subject building and ordered a rent reduction based on its finding that the petitioner had failed to maintain required services in violation of the Rent Stabilization Law and Code and (2) a determination of the respondent, dated June 24, 1985, which denied a petition for administrative review, the petitioner landlord appeals from a judgment of the Supreme Court, Kings County (Pizzuto, J.), dated February 7, 1986, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Inasmuch as the respondent’s determination that the petitioner owner had failed to maintain required services and that a rent reduction order was warranted had a rational basis and was in accord with applicable law, that determination will not be disturbed upon judicial review (see, Matter of Oriental Blvd. Co. v New York City Conciliation & Appeals Bd., 92 AD2d 470, *809affd 60 NY2d 633; Fresh Meadows Assocs. v Conciliation & Appeals Bd., 88 Misc 2d 1003, affd 55 AD2d 559, affd 42 NY2d 925). Under the circumstances of this case, the fact that one of the complaining tenants was present at the time of the agency’s inspection while the petitioner was not does not require an annulment of the administrative determination (see, Matter of Concerned Citizens Against Crossgates v Flacke, 89 AD2d 759, 761, affd 58 NY2d 919; Matter of Flynn v Flacke, 87 AD2d 930, 931). Thompson, J. P., Weinstein, Eiber and Sullivan, JJ., concur.